           Case 1:18-cv-10262-RA Document 1 Filed 11/05/18 Page 1 of 20



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

NETSOC, LLC,                                 )
    Plaintiff,                               )
                                             )       Civil Action No. 1:18-cv-10262
v.                                           )
                                             )
CHEGG INC.                                   )       JURY TRIAL DEMANDED
    Defendant.                               )

        PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        NetSoc, LLC (“NetSoc”) files this Original Complaint and demand for jury trial seeking

relief from patent infringement of the claims of U.S. Patent No. 9,978,107 by Chegg Inc., alleging

as follows:

                                     I.      THE PARTIES

     1. Plaintiff NetSoc is a Texas Limited Liability Company with its principal place of business

located in Harris County, Texas.

     2. On information and belief, Chegg Inc. (“Chegg”) is a domestic corporation organized and

existing under the laws of Delaware, with a principal place of business located in New York, New

York. Chegg may be served through its registered agent at Corporation Service Company, 80

State Street, Albany, New York 12207-2541. On information and belief, Chegg sells and offers

to sell products and services throughout New York, including in this judicial district, and

introduces products and services that perform infringing methods or processes into the stream of

commerce knowing that they would be sold in New York and this judicial district.




                                                 1
            Case 1:18-cv-10262-RA Document 1 Filed 11/05/18 Page 2 of 20



                             II.    JURISDICTION AND VENUE

    3. This Court has original subject-matter jurisdiction over the entire action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because Plaintiff’s claim arises under an Act of Congress relating to

patents, namely, 35 U.S.C. § 271.

    4. This Court also has original subject-matter jurisdiction over the entire action pursuant to

28 U.S.C. § 1332(a)(1) because Plaintiff is a limited liability company organized under the laws

of the State of Texas and Defendant is a Delaware Corporation with a physical place of business

located in New York, New York. The matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs.

    5. This Court has personal jurisdiction over Defendant because: (i) Defendant is present

within or has minimum contacts within the State of New York and this judicial district; (ii)

Defendant has purposefully availed itself of the privileges of conducting business in the State of

New York and in this judicial district; and (iii) Plaintiff’s cause of action arises directly from

Defendant’s business contacts and other activities in the State of New York and in this judicial

district.

    6. Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1400(b). Defendant has

committed acts of infringement and has a regular and established place of business in this District.1

Further, venue is proper because Defendant conducts substantial business in this forum, directly

or through intermediaries, including: (i) at least a portion of the infringements alleged herein; and

(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct and/or




1
  Chegg, Inc. advertises for employees within zipcode 10016 and maintains on its website and in
its SEC filings at chegg.com that it has an office in New York, New York.
                                                 2
           Case 1:18-cv-10262-RA Document 1 Filed 11/05/18 Page 3 of 20



deriving substantial revenue from goods and services provided to individuals in New York and

this District.

                             III.    INFRINGEMENT (’107 Patent)

    7. On May 22, 2018, U.S. Patent No. 9,978,107 (“the ’107 patent”, attached as Exhibit A)

entitled “Method and System for Establishing and Using a Social Network to Facilitate People in

Life Issues” was duly and legally issued by the U.S. Patent and Trademark Office. NetSoc, LLC

owns the ’107 patent by assignment.

    8. The ’107 patent relates generally to a method and system for establishing and using a social

network to facilitate people in life issues.

         A. Defendant

    9. Chegg maintains, operates, and administers a website at www.chegg.com that infringes

one or more claims of the ‘107 patent, including at least claims 1-11, literally or under the doctrine

of equivalents. Defendant put the inventions claimed by the ‘107 Patent into service (i.e., used

them); but for Defendant’s actions, the claimed-inventions embodiments involving Defendant’s

products and services would never have been put into service. Defendant’s acts complained of

herein caused those claimed-invention embodiments as a whole to perform, and Defendant’s

procurement of monetary and commercial benefit from it.

    10. Support for the allegations of infringement may be found in the following preliminary

table:




                                                  3
          Case 1:18-cv-10262-RA Document 1 Filed 11/05/18 Page 4 of 20

       Claim 6                               Accused Product (or Service)

6. A computer system     Plaintiff contends that Chegg provides computer system that is, one or
comprising:              more servers or databases to provide Chegg Tutors service.




                         Attachment 1 (How Chegg Tutors works (Webpage, 2018)) at 1.

a memory to store a      Plaintiff contends that by using one or more servers or databases (which
list comprising a        contain processors and memory), Chegg stores and maintains data of
plurality of             one or more participants or individuals along with their information.
participants, wherein
each participant in the
plurality of
participants
corresponds to one or
more individuals,
wherein the list also
includes information
associated with at least
one of each participant
or the one or more
individuals that
correspond to each
participant;
one or more              Attachment 1 (How Chegg Tutors works (Webpage, 2018)) at 1.
processors that




                                                4
           Case 1:18-cv-10262-RA Document 1 Filed 11/05/18 Page 5 of 20



execute instructions
to:
maintain the list;




                          Attachment 2 (Find a Programming tutor (Webpage, 2018)) at 2.

                              Chegg stores and maintains data of plurality of candidates or
                              participants along with their information.




                          Attachment 3 (Raj K. (Webpage, 2018)) at 1.

present a user with an    Plaintiff contends that by using Chegg Tutors service, user is presented
interface from which      with an interface for making a selection of a category from a plurality of
the user makes a          categories.
selection of a category



                                                  5
           Case 1:18-cv-10262-RA Document 1 Filed 11/05/18 Page 6 of 20



from a plurality of
                        User can select a category (for example, “Programming Tutors”) from a
categories;
                        plurality of categories by using the interface.




                      Attachment 4 (Online tutors ready to help 24/7 (Webpage, 2018)) at
                      5 and 6.




                        Another example of selection of a category from a plurality of categories

                      [Snapshot taken from site:www.chegg.com/tutors/]



                                              6
          Case 1:18-cv-10262-RA Document 1 Filed 11/05/18 Page 7 of 20




in response to            Plaintiff contends that based on the selection of the category, some of
receiving the selection   the information associated with each of multiple participants from the
of the category by the    plurality of
user, present, for the    participants is displayed to the user which matches the selection of the
user, some of the         category by the user. Also, contact information of each of the multiple
information associated    participants is shielded from the user.
with each of multiple
participants from the       Selection of the category by the user (for example, “Programming
plurality of                Tutors” in this case)
participants which
match the selection of
the category by the
user, while shielding
contact information
associated with each
of the multiple
participants;




                          Attachment 4 (Online tutors ready to help 24/7 (Webpage, 2018)) at
                          5.




                                                 7
Case 1:18-cv-10262-RA Document 1 Filed 11/05/18 Page 8 of 20




           Attachment 2 (Find a Programming tutor (Webpage, 2018)) at 2.

             Some of the information associated with each participant from the
             plurality of participants is displayed to the user matching the selection
             of the category, while the contact information remains hidden from the
             user.




                                  8
Case 1:18-cv-10262-RA Document 1 Filed 11/05/18 Page 9 of 20



           Id. at 3.




             The contact information of each participant remains hidden from the user




           Attachment 3 (Raj K. (Webpage, 2018)) at 1.



                                  9
          Case 1:18-cv-10262-RA Document 1 Filed 11/05/18 Page 10 of 20




wherein displaying       Plaintiff contends that the information associated with each of the
some of the              multiple participants is displayed based on a rating or ranking of
information associated individual participant in the plurality of participants.
with each of the
multiple participants is    Information of each participant is displayed based on a rating or
based at least in part      ranking of individual participant in the plurality of participants. For
on a rating of              example, tutors with status as “Online” (With Green Icon) or “Ready to
individual participants     teach now!” (With Green Icon including Check Mark) are shown first in
in the plurality of         the ranking because they will most likely respond to any user’s inquiry.
participants;               Offline tutors are assigned low rating.




                          Attachment 2 (Find a Programming tutor (Webpage, 2018)) at 2.




                                                  10
         Case 1:18-cv-10262-RA Document 1 Filed 11/05/18 Page 11 of 20




                        Id. at 3.

enabling the user to    Plaintiff contends that user or student can send inquiry message(s) to
send an inquiry         one or
message to one or       more participants or tutors, while the contact information associated
more of the multiple    with each participant (such as emails, messaging identifiers, etc.)
participants, while     remains hidden or shielded from the user.
shielding the contact
information from the
user, the contact
information including
any messaging
identifier that is
associated with each
of the one or more
participants;




                                              11
Case 1:18-cv-10262-RA Document 1 Filed 11/05/18 Page 12 of 20




           [Snapshot taken from the
           website:https://www.chegg.com/tutors/Computer-Science-online-
           tutoring/?p=1&filter-subjects=30&filter-gender=]




                              12
Case 1:18-cv-10262-RA Document 1 Filed 11/05/18 Page 13 of 20




             User or student can send inquiry message(s) to one or more
             participants, while the contact information associated with each
             participant (such as emails, messaging identifiers, etc.) remains hidden
             or shielded from the user.




           Attachment 3 (Raj K. (Webpage, 2018)) at 1.




                                   13
Case 1:18-cv-10262-RA Document 1 Filed 11/05/18 Page 14 of 20




             Inquiry message is sent to one or more participants, while the contact
             information remains hidden from the user or student.




           [Snapshot taken from website:
           https://www.chegg.com/tutors/online-tutors/Raj-K-199228/?sid=30
           and Clicking over the “Send message”]




                                  14
         Case 1:18-cv-10262-RA Document 1 Filed 11/05/18 Page 15 of 20




tracking a response     Plaintiff contends that response-time of each participant who received
time of each of the one the message from the user is tracked.
or more participants
who received the
message from the
user; and
  Response time
  of each
  participant is
  tracked who
  receives the
  message from
  the user.


                        [Snapshot taken after creating user’s profile in chegg.com]




                                                                        Response time of each
                                                                        participant is tracked

                        Attachment 3 (Raj K. (Webpage, 2018)) at 1.




                                               15
         Case 1:18-cv-10262-RA Document 1 Filed 11/05/18 Page 16 of 20




updating the rating      Plaintiff contends that rating of each participant is updated based on his
associated with each     or her response-time. For example, in case of Chegg Tutors, once the
of the one or more       user sends the inquiry message, each participant’s response time is
participants based at    tracked and each participant’s rating gets updated based on his or her
least in part on the     response-time.
tracked response time.
                           Response time of each participant is tracked based on which his rating is
                           updated




                         Attachment 3 (Raj K. (Webpage, 2018)) at 1.




                                                16
Case 1:18-cv-10262-RA Document 1 Filed 11/05/18 Page 17 of 20




           Attachment 2 (Find a Programming tutor (Webpage, 2018)) at 2.

              Response-time is a key parameter in deciding or updating ranking or
              rating of each participant. For example, those participants with quick
              response time, they are given preference and are assigned higher
              rating than other participants.




                                  17
          Case 1:18-cv-10262-RA Document 1 Filed 11/05/18 Page 18 of 20




                          Id. at 3.



   •   These allegations of infringement are preliminary and are therefore subject to change.

   11. Chegg Inc. has and continues to induce infringement. Chegg Inc. has actively encouraged

or instructed others (e.g., its customers and/or the customers of its related companies), and

continues to do so, on how to use its products and services (e.g., online tutoring services on the

Internet] and related services that provide online tutoring services across the Internet such as to

cause infringement of claims 1–11 of the ’107 patent, literally or under the doctrine of equivalents.

Moreover, Chegg Inc. has known of the ’107 patent and the technology underlying it from at least

the date of issuance of the patent.

   12. Chegg Inc. has and continues to contributorily infringe. Chegg Inc. has actively encouraged

or instructed others (e.g., its customers and/or the customers of its related companies), and


                                                 18
          Case 1:18-cv-10262-RA Document 1 Filed 11/05/18 Page 19 of 20



continues to do so, on how to use its products and services (e.g., online tutoring services on the

Internet] and related services that provide online tutoring services across the Internet such as to

cause infringement of claims 1–11 of the ’107 patent, literally or under the doctrine of equivalents.

Moreover, Chegg Inc. has known of the ’107 patent and the technology underlying it from at least

the date of issuance of the patent.

    13. Chegg Inc. has caused and will continue to cause NETSOC damage by direct and indirect

infringement of (including inducing infringement of) the claims of the ’107 patent.

                                       IV.     JURY DEMAND

       NETSOC hereby requests a trial by jury on issues so triable by right.

                                  V.         PRAYER FOR RELIEF

  i.   WHEREFORE, NETSOC prays for relief as follows:

           a. enter judgment that Defendant has infringed the claims of the ‘107 patent through

               each of tinder.com; okcupid.com; pof.com; and match.com;

           b. award NETSOC damages in an amount sufficient to compensate it for Defendant’s

               infringement of the ’107 patent, in an amount no less than a reasonable royalty or

               lost profits, together with pre-judgment and post-judgment interest and costs under

               35 U.S.C. § 284;

           c. award NETSOC an accounting for acts of infringement not presented at trial and

               an award by the Court of additional damage for any such acts of infringement;

           d. declare this case to be “exceptional” under 35 U.S.C. § 285 and award NETSOC

               its attorneys’ fees, expenses, and costs incurred in this action;




                                                  19
Case 1:18-cv-10262-RA Document 1 Filed 11/05/18 Page 20 of 20



 e. declare Defendant’s infringement to be willful and treble the damages, including

    attorneys’ fees, expenses, and costs incurred in this action and an increase in the

    damage award pursuant to 35 U.S.C. § 284;

 f. a decree addressing future infringement that either (i) awards a permanent

    injunction enjoining Defendant and its agents, servants, employees, affiliates,

    divisions, and subsidiaries, and those in association with Defendant from infringing

    the claims of the Patents-in-Suit, or (ii) awards damages for future infringement in

    lieu of an injunction in an amount consistent with the fact that for future

    infringement the Defendant will be an adjudicated infringer of a valid patent, and

    trebles that amount in view of the fact that the future infringement will be willful

    as a matter of law; and

 g. award NETSOC such other and further relief as this Court deems just and proper.

                                  Respectfully submitted,

                                  Ramey & Schwaller, LLP

                              By: /s/ David Hoffman
                                 David Hoffman
                                 17 Battery Place, Suite 1308
                                 New York, New York 10004
                                 (212) 488-1771 (telephone)
                                 (832) 900-4941 (fax)
                                 dhoffman@rameyfirm.com

                                  Attorneys for NetSoc, LLC




                                     20
